   Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 1 of 7




 INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES
                   (ICSID Case No. ARB/17/22)




                         BIG SKY ENERGY CORPORATION

                                                                           Claimant
                                     - and -


                         THE REPUBLIC OF KAZAKHSTAN

                                                                         Respondent




            RESPONDENT’S MEMORIAL ON JURISDICTION AND
               COUNTER-MEMORIAL ON THE MERITS AND
                            QUANTUM




                                  29 March 2019


            Professor Bernardo M. Cremades (President of the Tribunal)
                   Professor Stanimir A. Alexandrov (Arbitrator)
                          Judge Peter Tomka (Arbitrator)



Reed Smith LLP                                           Samuel Wordsworth QC
Belinda Paisley                                          Essex Court Chambers
Chloe Carswell
Azhar Kuzutbayeva                                        Paul Choon Kiat Wee
Dina Nazargalina                                         3 Verulam Buildings
Lucian Ilie
Lucy Winnington-Ingram


                            Counsel for the Respondent
Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 2 of 7




CHAPTER 3:        OBJECTION TO JURISDICTION

 Pursuant to the denial of benefits clause at Article 1(2) of the BIT, the Respondent is
 entitled to exercise, and has exercised, its right under that provision to deny the benefits
 of the BIT – including its dispute resolution provisions – to the Claimant.504 It follows
 that the Tribunal lacks jurisdiction in respect of this dispute.

 The denial of benefits clause at Article 1(2) of the BIT provides as follows:

          “Each Party reserves the right to deny to any company the advantages of this
          Treaty if nationals of any third country control such company and, in the case
          of a company of the other Party, that company has no substantial business
          activities in the territory of the other Party or is controlled by nationals of a
          third country with which the denying Party does not maintain normal economic
          relations.”

 Article 1(2) is correctly interpreted as enabling the Respondent state to deny the benefits
 of BIT protection to the Claimant by invoking this provision in the arbitration, showing
 that the requirements have been satisfied on the facts. In this respect, the requirements of
 Article 1(2) will be satisfied (and the Claimant’s claims in this arbitration must be
 dismissed) if:

 (a)   “nationals of any third country control [the Claimant]”; and

 (b)   the Claimant either “has no substantial business activities in the territory of [the
       United States]”, or “is controlled by nationals of a third country with which [the
       Respondent] does not maintain normal economic relations”.

 Under Article 1(2), the Respondent’s denial of benefits may encompass all of “the
 advantages of” the BIT, without limitation, and so includes both substantive and
 procedural protections under the BIT.




                                             119
Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 3 of 7




        The Claimant was managed by a Board of Directors at the time of its
       investments in Kazakhstan. The Directors have changed over time. Mr Matthew
       Heysel,                                                        was Chairman
       of the Board of Directors from April 2000 until June 2009 and Chief Executive
       Officer of the Claimant from April 2000 to March 2005. At the date of the
       Request for Arbitration, Mr Scott Lawler was, and continues to be, the
       Claimant’s sole director.




                                      127
Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 4 of 7



 The Respondent therefore submitted its Article 43 Application, requesting an order from
 the Tribunal that the Claimant be required to produce documents




                     (i)                              Mr Lawler is a nominee director who
                           does not exercise in fact control over the Claimant




                                            128
      Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 5 of 7




       Here, although Mr Lawler, a United States national, is (and was at date of the Request
       for Arbitration) registered as the Claimant’s sole director,
       that Mr Lawler is a nominee director, who takes his instructions from another entity or
       individual.536

       Mr Lawler is a practicing lawyer at the firm Booth Udall Fuller in Tempe, Arizona,537
       who previously served as the lawyer of BSEK and as the Claimant’s SEC securities
       counsel.538 Mr Lawler further serves (or has previously served) as the officer and/or
       director of some nine other companies registered in the United States, but which have
       offices and conduct their operations exclusively in other jurisdictions, such as Russia and
       Canada. In total, Mr Lawler is the signatory of 156 SEC filings for 56 various corporate
       entities.539

                                                                the circumstances of Mr Lawler’s
       appointment as its sole director as follows:

                  Between 22 and 25 March 2013, the Claimant’s Board of Directors resigned
                 from their positions but before doing so, as their final act, they appointed Mr
                 Lawler as the Claimant’s sole Director, President, Secretary and Treasurer.




                                             Mr Lawler is a nominee director




537
       Professional Biography of Mr Lawler (accessed on 3 October 2018):
       http://boothudall.com/attorneys/w-scott-lawler
538
       BSEK (then China Energy Ventures Corp.) Registration Statement dated 19 February 2004
539
       W. Scott Lawler - ’Registrant, Group Member and/or Signatory’ date of access (3 October 2018)




                                                  129
Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 6 of 7




 (a)




 (b)




                               130
Case 2:19-mc-00035-DWL Document 7-6 Filed 10/22/19 Page 7 of 7




 Thereafter, the Tribunal issued Procedural Order No. 2 dated 23 October 2018,




                                         136
